Title: From George Washington to Brigadier General William Maxwell, 2 September 1777
From: Washington, George
To: Maxwell, William



Sir
Head Quarters Wilmington [Del.] 2d Sept. 1777½ past 8 OClock

I am just favd with yours of this Evening. I do not know where the Sign of the Buck is, I therefore cannot say whether it will be proper for you to leave your present post to go and attack the party that is said to be thereabouts. If it is upon your left as I suppose it is, it will be by no means proper, because while you were gone down, the Enemy might advance from Grey’s Hill to Christeen and cut you off from us. Be careful to keep upon the left flank of the Enemy for the Reasons given in my former of this day. I am Sir Yr most obt Servt

G.W.

